OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Under the circumstances of this case, not the least of which is that the experienced defendant was the only participant in the plea bargaining process in a position to have firsthand knowledge as to whether the previous conviction was for a felony, we cannot say that the Appellate Division erred in limiting its corrective action to a grant of permission to the defendant to withdraw his guilty plea and substitute one of not guilty (cf. People v McConnell, 49 NY2d 340).
Chief Judge Cooke and Judges Jasen, Gabrielli, Wachtler and Fuchsberg concur; Judges Jones and Meyer dissent and vote to reverse for reasons stated in the dissenting memorandum by Justice Samuel J. Silverman at the Appellate Division (81 AD2d 564, 565-566).
Order affirmed in a memorandum.